Citation Nr: 0417104	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's bipolar disorder with paranoid schizophrenia, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from August 1964 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Chicago, Illinois, Regional Office which denied service 
connection for a personality disorder with explosive and 
paranoid traits;  denied increased disability evaluations for 
the veteran's bilateral hearing loss disability and bipolar 
disorder with paranoid schizophrenia; and denied a total 
rating for compensation purposes based on individual 
unemployability.  

In June 1997, the Board denied service connection for a 
personality disorder and an increased evaluation for the 
veteran's bilateral hearing loss disability and remanded the 
issues of his entitlement to an increased evaluation for his 
bipolar disorder with paranoid schizophrenia and a total 
rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

The veteran subsequently moved to the Commonwealth of Puerto 
Rico.  In July 1998, the veteran's claims files were 
transferred to the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO).  In October 2001, the Board remanded 
the appellant's appeal to the RO for additional action.   In 
December 2003, the Board informed the appellant that R. 
Edward Bates, her private attorney, was no longer authorized 
to represent individuals before the Department of Veterans 
Affairs (VA).  The appellant was notified of her right to 
select a new representative or to represent herself before 
the VA.  The appellant did not respond to the Board's notice.  
Therefore, the appellant currently represents herself in this 
matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  

REMAND

In reviewing the claims files, the Board observes that 
repeated attempts have been made to schedule the veteran for 
a VA examination for compensation purposes in order to 
determine the nature and severity of the veteran's 
service-connected psychiatric disorder and other disabilities 
and to comply with prior Board remand instructions.  An 
October 2002 VA Report of Contact notes that while the 
veteran appeared for a scheduled October 2002 VA examination 
for compensation purposes, a VA physician apparently informed 
the appellant and the veteran that the appropriate VA 
examiner was not available.  A May 2003 notation in the 
claims files indicates that the veteran failed to report for 
a scheduled VA examination for compensation purposes.  An 
examination notice to the appellant addressing the scheduled 
VA examination is not of record.  

The VA's statutory duty to assist the appellant includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, the VA's duty to assist the appellant in 
the proper development of her case is "not always a one-way 
street" and the appellant must be prepared to cooperate with 
the VA's efforts to obtain all relevant evidence.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given these facts and 
as the veteran has not been afforded a VA examination for 
compensation purposes since August 1998, the Board finds that 
the RO should again attempt to schedule the veteran for a VA 
examination for compensation purposes.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
appellant and request that she provide 
information as to all treatment of the 
veteran's psychiatric disability after 
1993, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

3.  The RO should then contact the 
appellant and schedule the veteran for a 
VA examination for compensation purposes 
in order to determine the current nature 
and severity of his bipolar disorder with 
paranoid schizophrenia.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's service-connected psychiatric 
and hearing loss disabilities upon his 
industrial activities and employability.  

The examination is to take into 
consideration the criteria, both prior to 
and effective November 7, 1996, for 
rating psychiatric disorders.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997), 
which requires VA to adjudicate the 
veteran's claim under the version of the 
regulations most favorable to him.  Send 
the claims folders to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his bipolar disorder with 
paranoid schizophrenia and a total rating 
for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the appellant should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

